Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed RCE and Amendments/Remarks 
Applicant's amendments/remarks of 08/23/2022 have been entered. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed of 08/23/2022 has been entered.
Independent claims 1, and 11 have been amended.
IDS filed on 09/01/2022 has been entered and considered.
 Claims 1-8, and 11-18 remained pending.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-8, and 11-18 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, and further over those cited in the filed IDS of 09/01/2022; as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, which teaches a device which has a housing whose circular top part is formed with multiple opening parts having a pattern. A side of the housing is surrounded with a space formed between a lower end surface and the circular top part. An audio output interface and a power source input interface are formed in the side of the housing. A memory is operatively-connected to a processor that is operatively-connected to a microphone and a communication circuit. The processor receives a wake-up command executed through the microphone and produces an audio signal i.e. non-language sound, based on response. The microphone outputs the audio signal through the audio output interface, as currently illustrated in the amended independent claims 1, and 11.

       Furthermore, claims 1-8, and 11-18 are further found to be allowable for at least reasons stated on at least pages 8-13 of applicant remarks/arguments dated 08/23/2022.       

                                        Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
09/07/2022